TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2019



                                     NO. 03-18-00089-CR


                              Wayne Allen Hammock, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
  AFFIRMED IN PART; VACATED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction for Counts 1, 2, and 4 but that there was reversible error in

the trial court’s judgments of conviction for Counts 3 and 5. Therefore, the Court affirms the

trial court’s judgments of conviction for aggravated sexual assault of a child in Counts 1 and 2

and the trial court’s judgment of conviction for indecency with a child in Count 4; the Court

vacates the trial court’s judgment of conviction for aggravated sexual assault of a child in

Count 3 and the trial court’s judgment of conviction for indecency with a child in Count 5.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.